DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/19 has been considered by the examiner.
Election/Restrictions
Applicant’s election of (A) Alcaligenes polysaccharide with constituent monosaccharides, glucuronic acid, glucose, fucose, rhamnose, and deoxyaldohexose in cyclic form; (B) styrene/acrylates copolymer; and (C) sodium lauryl sulfate in the reply filed on 12/3/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 19, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/2020.
Accordingly, claims 1, 2, 4-9, and 11-14 are pending and under examination.

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim is not in the form of a sentence and appears to include typographical errors in line 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nohata et al. (“Nohata”, US 2008/0031906) in view of Lanzendoerfer et al. (“Lanzendoerfer”, US 2005/0214333A1).
The instant claims are drawn to a [composition] comprising at least one nature-derived polysaccharide, a particulate copolymer, an anionic surfactant, and water, as further specified in the Alcaligenes polysaccharide comprising glucuronic acid, glucose, fucose, and rhamnose, with fucose and rhamnose being in the form of a cyclic deoxyaldohexose has been elected as the polysaccharide component.  A styrene/acrylates copolymer has been elected as the “particulate copolymer” component.  Sodium lauryl sulfate has been elected as the anionic surfactant.
Nohata teaches a cosmetic composition comprising a requisite polysaccharide component for contributing desirable emulsification properties to an aqueous-containing formulation (see abstract, in particular).  Nohata specifically teaches Alcasealan as a commercially available polysaccharide (see [0062], [0140], [0148], and [0149] in particular)(limitations of claims 1, 2, 4, 11, 13, and 14).  .It is noted that the instant specification as filed at paragraph [0028] identifies this polysaccharide as meeting the claimed polysaccharide component.  Nohata teaches that the polysaccharide preferably may be within the range of 0.01 to 0.5% of an aqueous solution (see [0065])( a range overlapping and entirely included by the range recited in instant claim 14).  Nohata’s formulations further include a surfactant which may be anionic (see [0088]) and water in an amount q.s., which includes an amount within the instantly claimed range of 50-5% by weight as recited in claims 1and 13 (see Nohata [0161] Embodiment 1 which includes an anionic surfactant as well as water as claimed as well as butylene glycol and/or glycerol (also known as glycerin) (limitations of claims 1, 8, 9, 13, and 14; see also [0121] of Nohata).  Nohata teaches embodiments having various viscosity characteristics including values within the range recited in instant claim 7 (see [0217], Table 3).
As to the instantly claimed “particulate copolymer” instantly elected to be styrene/acrylates copolymer, Nohata does not teach this component with sufficient specificity.  Lanzendoerfer cures this deficiency.  
Lanzendoerfer teaches cosmetic formulations which are noted to include a component which may be a polysaccharide or its derivative (see Lanzendoerfer claim 31 in particular), a surfactant which may be anionic (see [0175], and [0183]), and additional cosmetically desirable components.  Lanzendoerfer’s further teachings as to desirably included agents in cosmetic formulations include pacifiers such as styrene/acrylate copolymers such as Causal OP301 (See [0172] and [0173]).  Lanzendoerfer teaches that the pacifier which may be Acusol OP 301 may be advantageously included in a concentration of 0.5 – 2% by weight of a formulation (see [0173]) (limitations of claim 1, 5, 12, 13, and 14).  It is noted that the instant specification as filed discloses Acusol TM OP 301 at paragraphs [0039] as being such a styrene/acrylate copolymer which further contains sodium lauryl sulfate; including Acusol OP 301 is considered to include styrene/acrylates copolymer and sodium lauryl sulfate as in claims 12 and 13 and in the quantity recited in claim 14 as well as the particle size recited in claim 6 in view of Applicant’s disclosure at [0039]).
Both Nohata and Lanzendoerfer are both directed to state of the art cosmetic formulations which may be aqueous and include polysaccharide or other physical stabilizing components.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add Acusol OP 301 as taught by Lanzendoerfer to the formulations of Nohata, with a reasonable expectation of success.  One would have been motivated to do so to convey opacifying properties to a cosmetic product as taught by Lanzendoerfer to be an advantageous addition.  

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617